PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tagliaferri et al.
Application No. 16/436,739
Filed: June 10, 2019
For: PHOTO-THERMAL TARGETED TREATMENT SYSTEM WITH 
:
:	NOTICE
:
:
:
INTEGRATED PRE-CONDITIONING, AND
AUTOMATIC TRIGGERING OF PHOTO-THERMAL
TARGETED TREATMENT VIA MEASUREMENT
OF SKIN SURFACE TEMPERATURE
AND ASSOCIATED METHODS


This is a Notice regarding the communication, filed August 15, 2022, which is being treated as a renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c).

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Applicant is reminded that a non-final Office action was mailed July 20, 2022, that requires a reply.

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions